DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are currently pending. The previous 112 rejections and claim objections have been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 9-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Asjes et al. US Publication 2012/0226127 (hereinafter Asjes) in view of Okandan et al. US Patent 7,127,301 (hereinafter Okandan).
Regarding claim 1, Asjes discloses an headset (Figures 1 and 8) comprising: a plurality of biometric sensor assemblies (Figure 8, 4 units are shown near elements 9): each of the plurality of biometric sensor assembly comprising one or more electrodes and a housing unit for housing the electrode or electrodes (housing 7 with electrodes 9, see Figures 8-9 and [0041]-[0042]), the housing unit comprising a top portion, bottom portion and wall portion (see annotated Figure 9 below), with the electrodes (9) being located within the head portion, and the wall portion configured to flex and to collapse towards the base portion when a force greater than a threshold force is applied at the electrode or electrodes (element 34 as per [0043]). Given that the term “portion” is largely undefined in the claims, their relative thicknesses can be as shown below. 

    PNG
    media_image1.png
    565
    1056
    media_image1.png
    Greyscale

Asjes teaches a wall portion (31) that can collapse however is silent on the new terminology of it being foldable (for the annotated figure above the collapsible wall portion would still be placed in the same location as the foldable wall portion (of Okandan below). Okandan teaches an electrode array that includes a wall portion that is foldable as claimed (elements 16) which allows the electrode (20) within housing (12/18) to conform to a tissue surface (100 as per Figure 2B). It would have been obvious to the skilled artisan before the effective filing date to utilize the folding wall portion as taught by Okandan in lieu of the collapsible wall portion of Asjes as predictable results would have ensued (allowing the electrode to retract within the device/assembly to ensure good contact with non-linear tissue). Below is an annotated Figure 2b of Okandan for greater detail on which part of 16 is foldable. 

    PNG
    media_image2.png
    495
    814
    media_image2.png
    Greyscale

Regarding claim 2, Asjes discloses that the collapsible wail portion is configured to flex and to collapse partially near the applied force that is applied unevenly at the electrode or electrodes (Figure 9 at element 31, see also [0043]).
Regarding claim 3, Asjes discloses that the base portion, the wall portion, and the head portion are configured as a unitary unit (Figure 9, where it is not detailed as being separable). Okandan also teaches such a configuration as per Figure 2B. The foldable wall portion being rendered obvious above.
Regarding claim 4, Asjes discloses that each electrode comprises a conductive metal strip ([0020] and elements 9, 20 which are strips of metal material). Strip is being read as “a long, narrow piece of a material” which would include the pins of element 9. 
Regarding claim 7, Asjes disclose that the wall portion collapses to maximize a surface area of the electrode in contact with a wearer's scalp (Figure 9 shows two arrows detailing the motion of the collapsible wall 31). The foldable wall portion is taught above by Okandan and is designed to maximize contact, and is used for the same reasons as mentioned above.
Regarding claim 9, Asjes mentions the housing can be cylindrical in nature but is silent on the top portion being this way. Okandan shows that the pieces of the housing assembly 12 and 18 are round (Figure 10B). It would have been obvious given the lack of criticality for the shaping, to utilize the round shaped top portion as taught by Okandan with the device of Asjes as a matter of design choice.
Regarding claim 10, Asjes discloses that the top portion has an oblong shape (Figure 6 which shows an alternate design shape for the top portion).
Regarding claim 11, see contents of rejected claim 1 above.
Regarding claim 12, see contents of rejected claim 4 above.
Regarding claim 15, see contents of rejected claim 9 above.
Regarding claim 16, see contents of rejected claim 10 above.
Claims 5-6, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asjes in view of Okandan, and in further view of Popescu et al. US Publication 2010/0198042 (hereinafter Popescu). 
Regarding claims 5-6, Asjes teaches utilizing pins but is silent on them being specifically pogo pins. Popescu teaches an EEG monitoring headset that specifically includes a plurality of electrodes with each electrode is configured as a pogo pin (Figures 1 and 7, elements 12,12a-c). It would have been obvious to the skilled artisan before the effective filing date to utilize the pogo pins as taught by Popescu in lieu of the pins of Asjes in order to allow individual adjustment for optimal scalp contact.
Regarding claim 8, Asjes discloses that the wall portion collapses to maximize the number of pins in contact with a wearer's scalp (Figure 9 and [0041]-[0043]). The foldable wall portions is rendered obvious above via Okandan while the pogo pins were rendered obvious via Popescu (see contents of rejected claims 5-6 above). 
Regarding claims 13-14, see contents of rejected claims 5-6 above.
Response to Arguments
Applicant’s arguments, see Remarks (pages 2-3), filed 04/09/2022, with respect to the rejections of claims 1 and 11 under 102(a)(1) have been fully considered and are persuasive given they no longer appear to teach the wall portion is foldable in lieu of the previously claimed collapsible wall portion. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Okandan at element 16 as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794